DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 2/29/2020. Claims 1-20 are pending and considered below.

Specification
The disclosure is objected to because of the following informalities: 
the formula provided in paragraph [0033] (PGPub) is illegible.
Appropriate correction is required.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-14, step 1 analysis, the subject matter of claims 1-14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-14 are directed to a method.
Claims 1-14 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-14 are directed to a method for generating stitched trajectory data. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver of a first vehicle anticipating the future trajectory of a second vehicle based on the current trajectory of the second vehicle and the road lane markings ahead of the second vehicle. Thus, the claims recite a mental process.
Claims 1-14 include the revised step 2A, prong two additional elements of accessing trajectory data and goal path data. Accessing trajectory data and goal path data is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Claims 1-14 generally link the use of the abstract idea to a particular technological environment or field 
Claims 1-14 include the step 2B additional element of a computing system. Applicant’s specification does not provide any indication that the computing system is anything other than a conventional computing system. Accessing and generating data are well-understood, routine and conventional functions when claimed using a generic computing system. Computing systems are widely prevalent and in common use in vehicle navigation systems. A computing system is not significantly more than the judicial exception since it is a well-understood, routine and conventional feature previously known to the vehicle navigation industry. Therefore, claims 1-14 are rejected under 35 U.S.C. 101.
Regarding claims 15-17, step 1 analysis, the subject matter of claims 15-17 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 15-17 are directed to a device (computing system).
Claims 15-17 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 15-17 are directed to a device for generating stitched trajectory data. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver of a first vehicle anticipating the future trajectory of a second vehicle based on the current trajectory of the second vehicle and the road lane markings ahead of the second vehicle. Thus, the claims recite a mental process.
Claims 15-17 include the revised step 2A, prong two additional elements of accessing trajectory data and goal path data. Accessing trajectory data and goal path data is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
Claims 15-17 include the step 2B additional elements of one or more processors and one or more non-transitory computer-readable media. Applicant’s specification does not provide any indication that the processors and media are anything other than conventional processors and media. Accessing and generating data are well-understood, routine and conventional functions when claimed using generic processors and media. Processors and media are widely prevalent and in common use in vehicle navigation systems. Processors and media are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the vehicle navigation industry. Therefore, claims 15-17 are rejected under 35 U.S.C. 101.
Regarding claims 18-20, step 1 analysis, the subject matter of claims 18-20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 18-20 are directed to a device (autonomous vehicle).
Claims 18-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 18-20 are directed to a device for generating stitched trajectory data. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver of a first vehicle anticipating the future trajectory of a second vehicle based on the current trajectory of the second vehicle and the road lane markings ahead of the second vehicle. Thus, the claims recite a mental process.
Claims 18-20 include the revised step 2A, prong two additional elements of accessing trajectory data and goal path data. Accessing trajectory data and goal path data is recited at a high level of 
Claim 20 further includes the revised step 2A, prong two additional element of controlling the autonomous vehicle based at least in part on the stitched trajectory data. This additional limitation positively recites a control function and applies the abstract idea in a meaningful way (MPEP 2106.05(e)). Therefore, claim 20 is not rejected under 35 U.S.C. 101.
Claims 18-19 include the step 2B additional elements of one or more processors and one or more non-transitory computer-readable media. Applicant’s specification does not provide any indication that the processors and media are anything other than conventional processors and media. Accessing and generating data are well-understood, routine and conventional functions when claimed using generic processors and media. Processors and media are widely prevalent and in common use in vehicle navigation systems. Processors and media are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the vehicle navigation industry. Therefore, claims 18-19 are rejected under 35 U.S.C. 101.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.
Regarding claim 6, “the plurality of tail probabilities” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogale et al. (US-2020/0174490-A1, hereinafter Ogale).
Regarding claim 1, Ogale discloses:
accessing, by a computing system comprising one or more computing devices (paragraphs [0105-0110] and FIG. 6, system-600, perception object trajectory prediction neural network-604, and occupancy selector-616);
trajectory data and goal path data (paragraphs [0111-0112]);
wherein the trajectory data comprises information associated with a predicted trajectory of an object (paragraph [0111] and FIG. 7A, perception object trajectory prediction neural network-604, occupancy selector-616, occupancy data input-702a, environmental data input-704a, and output image-706a);
the predicted trajectory comprising a plurality of waypoints respectively associated with a plurality of waypoint position uncertainty distributions (paragraphs [0099-0100] and FIG. 4, process first and second neural network inputs with trajectory planning neural network-408, and select location to assign as waypoint for current time step-410); 
wherein the goal path data comprises information associated with a goal path (paragraphs [0072-0079] and FIG. 6, environment data-610);
comprises a plurality of locations that the object is predicted to travel (paragraph [0112] and FIG. 7B, perception object trajectory prediction neural network-604, occupancy selector-616, occupancy data input-702b, environmental data input-704b, and output image-706b);
determining, by the computing system (paragraphs [0105-0110]);
a plurality of solution waypoints for the object based at least in part on application of one or more optimization techniques to the plurality of waypoints and the plurality of waypoint position uncertainty distributions (paragraphs [0099-0100]);
wherein the one or more optimization techniques comprise one or more operations to maximize a probability of each of the plurality of solution waypoints (paragraphs [0099-0100]);

stitched trajectory data based at least in part on the plurality of solution waypoints (paragraphs [0105-0113]); 
wherein the stitched trajectory data comprises information associated with a stitched trajectory associated with one or more portions of the plurality of solution waypoints (paragraphs [0105-0113]); and
the goal path (paragraphs [0072-0079]).
Regarding claim 2, Ogale further discloses:
determining, by the computing system (paragraphs [0105-0110]);
a plurality of compatibility scores based at least in part on an amount of compatibility between the plurality of waypoint uncertainty distributions and each respective closest location of the plurality of locations of the goal path (paragraph [0147] and FIG. 11, image for a road graph-1102, and road mask-1104);
wherein each of the plurality of compatibility scores is respectively associated with the plurality of waypoints (paragraph [0147]);
determining, by the computing system (paragraphs [0105-0110]); and
the plurality of solution waypoints based at least in part on the plurality of waypoints associated with a compatibility score that satisfies one or more compatibility criteria (paragraph [0147]).
Regarding claim 5, Ogale further discloses:
wherein the plurality of compatibility scores are positively correlated with compatibility between each of the plurality of waypoint uncertainty distributions and each respective closest location of the plurality of locations of the goal path (paragraph [0147] and FIG. 11, image for a road graph-1102, and road mask-1104).

Regarding claim 8, Ogale further discloses:
wherein the predicted trajectory is constrained based at least in part on one or more motion constraints of an object model associated with the object (paragraph [0089]).
Regarding claim 13, Ogale further discloses:
wherein the predicted trajectory or the goal path are based at least in part on output from a prediction system of an autonomous vehicle (paragraphs [0105-0110] and FIG. 6, system-600, perception object trajectory prediction neural network-604, and occupancy selector-616).
Regarding claims 15 and 18, Ogale further discloses:
one or more processors (paragraphs [0148-0157]);
one or more non-transitory computer-readable media storing instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising: (paragraphs [0148-0157]);
accessing (paragraphs [0105-0110] and FIG. 6, system-600, perception object trajectory prediction neural network-604, and occupancy selector-616);
trajectory data and goal path data (paragraphs [0111-0112]);
wherein the trajectory data comprises information associated with a predicted trajectory of an object (paragraph [0111] and FIG. 7A, perception object trajectory prediction neural network-604, occupancy selector-616, occupancy data input-702a, environmental data input-704a, and output image-706a);
the predicted trajectory comprising a plurality of waypoints respectively associated with a plurality of waypoint position uncertainty distributions (paragraphs [0099-0100] and FIG. 4, process first and second neural network inputs with trajectory planning neural network-408, and select location to assign as waypoint for current time step-410); 

comprises a plurality of locations that the object is predicted to travel (paragraph [0112] and FIG. 7B, perception object trajectory prediction neural network-604, occupancy selector-616, occupancy data input-702b, environmental data input-704b, and output image-706b);
determining a plurality of solution waypoints for the object based at least in part on application of one or more optimization techniques to the plurality of waypoints and the plurality of waypoint position uncertainty distributions (paragraphs [0099-0100]);
wherein the one or more optimization techniques comprise one or more operations to maximize a probability of each of the plurality of solution waypoints (paragraphs [0099-0100]);
generating stitched trajectory data based at least in part on the plurality of solution waypoints (paragraphs [0105-0113]); 
wherein the stitched trajectory data comprises information associated with a stitched trajectory associated with one or more portions of the plurality of solution waypoints (paragraphs [0105-0113]); and
the goal path (paragraphs [0072-0079]).
Regarding claim 16, Ogale further discloses:
sending the stitched trajectory data to a motion planning system of an autonomous vehicle (paragraphs [0105-0113]; FIG. 6, system-600, perception object trajectory prediction neural network-604, and occupancy selector-616; FIG. 7A, perception object trajectory prediction neural network-604, occupancy selector-616, occupancy data input-702a, environmental data input-704a, and output image-706a; and FIG. 7B, perception object trajectory prediction neural network-604, occupancy selector-616, occupancy data input-702b, environmental data input-704b, and output image-706b).

Regarding claim 19, Ogale further discloses:
wherein the goal path is associated with a lane of a road that is being traversed by the object (paragraphs [0072-0079], lane boundaries).
Regarding claim 20, Ogale further discloses:
controlling the autonomous vehicle based at least in part on the stitched trajectory data (paragraph [0089] and FIG. 1, navigation planning system-126, vehicle control system-128, steering-130, braking-132, and acceleration-134).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogale, as applied to claim 1 above, and further in view of Parra et al., Visual odometry and map fusion for GPS navigation assistance, 2011 IEEE International Symposium on Industrial Electronics, hereinafter Parra).
Regarding claim 6, Ogale does not disclose tail probabilities. However, Parra discloses using Mahalanobis distance for outlier removal when navigating using visual odometry and map fusion, including the following features:
wherein each of the plurality of tail probabilities (p. 837, V. CONCLUSIONS AND FUTURE WORKS); and

Parra teaches that a vehicle trajectory can be generated based on a probabilistic map-matching algorithm constrained to the road which uses map features to control the errors of the visual odometry by feeding back corrections from a map-matching process (p. 834). Parra further teaches that RANdom SAmple Consensus (RANSAC) and Mahalanobis distance can be used to improve outlier removal (p. 837). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the outlier data removal of Parra into the object trajectory prediction system of Ogale. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of generating an object trajectory free from random errors. A person of ordinary skill would be familiar with a normal distribution of data.
Regarding claim 7, Ogale does not disclose converging waypoints. However, Parra further discloses:
wherein a portion of the plurality of solution waypoints represent a plurality of converging waypoints (p. 837, V. CONCLUSIONS AND FUTURE WORKS); and
located between the plurality of waypoints and the goal path (p. 834-835, B. Visual odometry and map fusion).
Parra teaches that a vehicle trajectory can be generated based on a probabilistic map-matching algorithm constrained to the road which uses map features to control the errors of the visual odometry by feeding back corrections from a map-matching process (p. 834). Parra further teaches that RANdom SAmple Consensus (RANSAC) and Mahalanobis distance can be used to improve outlier removal (p. 837). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the outlier data removal of Parra into the object trajectory .

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogale, as applied to claims 1 and 15 above, and further in view of Kobilarov et al. (U.S. Patent Number 10,671,076, hereinafter Kobilarov).
Regarding claim 12, Ogale does not disclose waypoint position uncertainty distributions based on application of expectation maximization techniques to an input comprising the plurality of waypoints. However, Kobilarov discloses trajectory prediction of third-party objects using temporal logic and tree search, including the following features:
wherein the plurality of waypoint position uncertainty distributions are based at least in part on application of one or more expectation maximization techniques (col. 21, line 67 - col. 22, line 1); and
to an input comprising the plurality of waypoints (col. 8, lines 35-57).
Kobilarov discloses that any type of machine learning can be used for trajectory prediction of third-party objects (col. 21, line 50 - col. 22, line 19). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the expectation maximization algorithm of Kobilarov into the object trajectory prediction system of Ogale. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of generating an object trajectory using an available machine learning algorithm. A person of ordinary skill would be familiar with expectation maximization algorithms.


Regarding claim 17, Ogale does not disclose a probability distribution based on a Gaussian distribution. However, Kobilarov further discloses:
wherein the plurality of waypoint position uncertainty distributions are associated with a respective plurality of probability distributions associated with probabilities of the object being at a plurality of positions around each of the plurality of waypoints (col. 29, line 16 - col. 30, line 10; and FIG. 6, autonomous vehicle-604, crosswalk-606, crosswalk region-608, pedestrian-610, and crosswait region-616); and
wherein the plurality of probability distributions are based at least in part on a Gaussian distribution (col. 21, line 64).
Kobilarov discloses that any type of machine learning can be used for trajectory prediction of third-party objects (col. 21, line 50 - col. 22, line 19). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the Gaussian distribution algorithm of Kobilarov into the object trajectory prediction system of Ogale. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of generating an object trajectory using an available machine learning algorithm. A person of ordinary skill would be familiar with Gaussian distribution algorithms.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ogale, as applied to claim 1 above, and further in view of Coulter, Implementation of the Pure Pursuit Path Tracking Algorithm, The Robotics Institute, Carnegie Mellon University, Pittsburgh, Pennsylvania, January, 1992, hereinafter Coulter).
Regarding claim 14, Ogale does not disclose using a pure pursuit algorithm for tracking a path. However, Coulter discloses a tracking algorithm for calculating the curvature that will move a vehicle from its current position to a goal position, including the following features:

wherein the one or more path tracking techniques comprise a pure pursuit algorithm (p. 4-9).
Coulter discloses that a pure pursuit algorithm determines the curvature that will drive a vehicle to a goal point which is a lookahead distance from the current vehicle position (p. 4). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the pure pursuit algorithm of Coulter into the object trajectory prediction system of Ogale. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of generating an object trajectory using an available algorithm. A person of ordinary skill would be familiar with a pure pursuit algorithm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Casas et al. (US-2019/0382007-A1) discloses multi-task machine-learned models for object intention determination in autonomous driving. The trajectory of detected vehicles is parameterized as a sequence of bounding boxes, including current and future locations (paragraph [0091]).
Bacchus (US-2020/0167934-A1) discloses methods for applying maps to improve object tracking, lane-assignment and classification. Maps provide lanes for downstream segments. These downstream segments are connected to waypoint coordinates to create paths (paragraph [0081]).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667